Eschweiler, J.
Upon a verdict of the jury, plaintiff in error, defendant below, was adjudged the father of a child born to the complaining witness and was held chargeable with its future maintenance. Upon writ of error a large number of errors are assigned.
We have considered them all, and although it appears that conceded error was made by the trial court in his charge to the jury on the subject of the presumption of innocence; that the defendant was unduly restricted in his own examination as to a, conversation alleged to have taken place between himself and the complaining witness; was improperly deprived of impeaching testimony offered . as to one or more of the witnesses, yet because, under sec. 274.37, Stats, (sec. 3072m), the errors assigned and found in the record do not, in our opinion, after an examination of the entire proceedings, so affect the substantial rights of the plaintiff in error as to require a reversal of the judg*199ment or the granting of a new trial, we must nevertheless affirm.
It is deemed unnecessary to detail or discuss the evidence or the specific errors assigned.
By the Court. — Judgment affirmed.